Citation Nr: 1713361	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  12-05 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran had active service from May 1987 to October 1999.  

This matter came before the Board of Veterans' Appeals (Board) from a July 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates that the Veteran received inpatient mental health treatment in August 1999.  The record does not include the specific treatment records; only the narrative summary is of record.  Clinical records are sometimes kept separately from service treatment records.  A search of the records from the Naval Medical Center San Diego, Mental Health Services, should be done.  Additionally, action should be taken to obtain medical records associated with treatment by Dr. M., as reported by Dr. M. in the June 2010 medical statement.   

Furthermore, based on the medical evidence of a mood disorder during service and during the period of the claim, a VA examination should be scheduled to determine whether the Veteran has a psychiatric disorder that is related to service.  The Board acknowledges that the RO scheduled an examination and that the Veteran failed to report.  The Veteran has reported that he did not receive notice of the examination, however, and has indicated his desire to report for an examination.  Thus, the Board finds additional development is needed.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent evidence, notably (a) inpatient records from Naval Medical Center San Diego, Mental Health Services, dated from August 25, 1999, to August 30, 1999, and (b) private medical records associated with treatment by R.A.M., MD.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified. 

2.  Then schedule the Veteran for a VA examination by a VA medical professional with sufficient expertise to determine the etiology of all psychiatric disorders present during the period of the claim.  Any indicated studies should be performed.  All pertinent evidence of record must be made available to and reviewed by the examiner. 

With respect to each psychiatric disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder began during service or is etiologically related to the Veteran's active service.  The rationale for all opinions expressed must be provided, with consideration of the treatment for major depressive disorder, single episode, in August 1999, and the June 2010 private diagnosis of depressive disorder.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




